O’Neill, Judge.
1. The title to personal property of a deceased person passes to his personal representative, his executor or administrator, pending the settlement of the estate, whether he dies testate or intestate.
2. Where the relict of a deceased husband elects not to take under his will, she takes her share by way of inheritance as though it came to her from her deceased husband as an intestate. (Paragraph one of the syllabus of Barlow v. Winters National Bank & Trust Co., Trustee, 145 OhioSt. 270, 30 O.O. 484, approved and followed.)
3. Where a deceased husband, by his will, made a specific bequest of a certain number of shares of stock in a corporation for the creation of a trust for the benefit of one of his employees, and where the remaining portion of his estate is sufficient, after the payment of all debts and other obligations, to provide his relict, who elected not to take under the will, with the share of his net estate to which she is entitled under the provisions of Section 2105.06, Revised Code, the relict’s share of the net estate in an undivided fractional interest in the real estate plus such additional amount of personal property not specifically bequeathed under the will, either in kind or in money, as shall make her total share of the net estate that amount to which she is entitled under the provisions of the statute.
Judgment reversed.
Taft, C. J., Zimmerman, Matthias, Herbert, Schneider and Brown, JJ., concur.